Citation Nr: 0014303	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for a right elbow disability was 
previously denied by the Board in a decision dated in May 
1990.

2. Reopening of the appellant's claim of service connection 
for a right elbow injury was previously denied by Board 
decisions dated in June 1993 and July 1998.

3. Evidence submitted by the appellant since the most recent 
Board decision is so significant that it must be 
considered in order to fairly decide whether the appellant 
is entitled to service connection for a right elbow 
disability.

4. The appellant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
of service connection for a right elbow disability is 
plausible.


CONCLUSION OF LAW

1. The May 1990, June 1993 and July 1998 Board decisions are 
final.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1999).

2. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
a right elbow disability, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).
3. The claim of entitlement to service connection for a right 
elbow disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for right elbow disability 
was denied by the Board in May 1990.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  In its June 1993 
decision, the Board denied reopening of the appellant's 
claim.  In July 1998, the Board again refused to reopen the 
claim.  The new evidence submitted at that time did not offer 
any medical opinion suggesting that the claimant's condition 
had been aggravated by an incident in service.

Evidence submitted in connection with the present appeal 
included statements from a former employer of the appellant, 
and the appellant's private physician.  The appellant's 
former employer's statement indicated that immediately prior 
to entering service in 1953 the appellant was capable of 
performing heaving lifting associated with his job.  The 
private physician's statement, dated October 12, 1998, 
indicates that the appellant broke his right elbow when he 
was 13 years old, and offers a medical opinion that the 
incident in service caused the appellant to "have more 
trouble with his elbow" than he otherwise would have had.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the above, the Board will reopen the claim of 
entitlement to service connection for a right elbow 
disability.  When read as a whole, the Board concludes that 
the new evidence submitted since the July 1998 Board 
decision, in particular the statement from the appellant's 
physician regarding the potential increase in severity during 
service of the right elbow disability, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was previously 
denied essentially on the grounds that there was no medical 
evidence showing that the in-service fall had aggravated the 
pre-existing injury.  The appellant now has provided some 
evidence of a current disability, and some evidence of a link 
to service, which raises the possibility of service 
connection.  Accordingly, this evidence is found to be new 
and material, and the claim of entitlement to service 
connection for a right elbow injury is reopened.

As indicated above, under Elkins, once new and material 
evidence has been presented, the VA must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  
Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Board concludes that the appellant's claim 
for service connection for a right elbow injury is well 
grounded.  The appellant currently has a disability.  The x-
ray reports, the appellant's own testimony regarding his 
limitations, and the private physician's statement of October 
12, 1998 indicating that the appellant has had more trouble 
with his elbow than he otherwise would have had, all suggest 
that the appellant has a current right elbow disability.

The claims folder also contains competent evidence that the 
appellant experienced an incident in service.  The appellant 
has testified that 7 weeks into basic training, he fell on 
his elbow, was hospitalized, and was placed on light duty for 
the remainder of his service.  This incident is corroborated 
by the statements from the appellant's service associates, as 
well as the service record dated in 1953 indicating that the 
appellant was to be placed on light duty.

Finally, the Board finds competent medical evidence of a 
nexus, or link, between the current right elbow disability 
and service.  Specifically, the physician's statement of 
October 12, 1998 indicating that the fall in service 
aggravated the appellant's pre-existing condition to the 
extent that his elbow now gives the appellant more trouble 
than it otherwise would have.

In light of the above, the Board concludes that the appellant 
has presented a well-grounded claim of entitlement to service 
connection for a right elbow injury. 38 C.F.R. § 3.303 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Therefore, 
VA has a duty to assist the veteran with the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right elbow 
injury and that claim is well grounded; to this extent, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
right elbow disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the Board finds that further evidentiary development is 
needed prior to appellate review.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that the appellant has not been 
provided a VA examination of his right elbow disability.  In 
addition, from the medical evidence of record, the Board is 
not able to ascertain the relationship, if any, between the 
appellant's current condition and his service.  Therefore, 
the Board finds that a VA examination is needed in order to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the appellant's claim can be 
made.  38 C.F.R. §§ 3.326, 3.327 (1999).

In light of the above, in order to assure the appellant full 
due process and to satisfy VA's duty to assist, this case 
must be REMANDED back to the RO for the following 
development.

1.  The RO should contact the appellant 
and provide him the opportunity to 
identify all sources of treatment 
received for his right elbow disorder 
since service, and to either submit such 
records himself, or furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.


2.  Following completion of the above 
development, the RO should schedule the 
appellant for a VA examination by an 
appropriate specialist.  The RO should 
notify the appellant of the time, place 
and date of said examination, and make 
part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
appellant.  The claims folder must be 
made available to the examiner prior to 
the examination so that it may be 
reviewed for pertinent aspects of the 
appellant's medical history.  Review of 
service medical records, and all 
subsequent medical records, is vital.

The purpose of the examination is: (1) to 
determine the current nature of the 
appellant's right elbow disorder; and (2) 
to render a medical opinion as to whether 
any right elbow disability is more, less, 
or as likely as not causally related to 
any inservice injury or disease.  If the 
right elbow disability is found to have 
been permanently aggravated is service, 
the examiner should ascertain, in 
percentage amounts, the degree of current 
right elbow disability that owes its 
etiology to service.

The examiner is instructed to make a 
careful review of the claims folder and 
to specifically reconcile the separation 
examination report showing no 
abnormalities, with the x-rays and the 
October 1998 physician's statement.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review the 
record, including all newly developed 
evidence, to determine if any change is 
warranted in its prior decision denying 
the appellant's claim of entitlement to 
service connection for a right elbow 
disorder. 

5.  If the determination remains adverse 
to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should provide any 
additional pertinent laws and regulations 
and rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
appellant needs to take no action until so informed.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



